Title: Continental Congress Motion on Payment of Interest on the Domestic Debt and on Sending a Deputation to Rhode Island, 6 December 1782
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] December 6, 1782
That the Superintendant of Finance be & he is hereby directed to represent to the Legislatures of the several States the indispensible Necessity for their complying with the requisitions of Congress for raising 1,200,000 dollars for paying a years Interest of the Domestick Debt of the U.S. & 2 Millions towards defraying the Expences of the Estimate for the ensuing year & the Inconveniences, Embarrassments & Injuries to the publick Service which will arise from the States Individually making Appropriations of any part of the sd. 2 Millions of dollars or of any other Monies required by the U.S. in Congress assembled; assuring them withall that Congress are determined to make the fullest justice to the public Creditors an invariable object of their ⟨counsels⟩ and exertions.
Resolved that a deputation consisting of  be sent to the State of Rhode Island for the purpose of making a full & just representation of the public affairs of the U.S. and of urging the absolute necessity of a compliance with the Resolution of Congress of the 3d day of feby 1781 respecting the duty on imports & prizes as a measure essential to the safety and reputation of these states.
 